Citation Nr: 1639179	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-21 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic motion sickness and dizziness.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to July 1976 and November 1979 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

The Board notes that the Veteran's appeal has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDING OF FACT

Chronic motion sickness and dizziness, diagnosed as peripheral vestibulopathy, had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for chronic motion sickness and dizziness, diagnosed as peripheral vestibulopathy, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that VA provided the Veteran with all required notice during this appeal, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to the benefit sought.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Having carefully reviewed the evidence of record, the Board finds that service connection for chronic motion sickness and dizziness, diagnosed as peripheral vestibulopathy, is warranted.  The evidence establishes that the Veteran has current disability that was first manifested in service.  The Veteran testified in July 2016 that he experiences chronic symptoms of motion sickness, dizziness, and vertigo.  He testified that these symptoms began in service, which resulted in his medical discharge.  He testified that his symptoms continued after service and worsened shortly before he sought medical care.  The Board finds that the Veteran's testimony is competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service treatment records (STRs) corroborate that the Veteran was evaluated for possible sea sickness in November 1980 and was later seen for nausea and vomiting while serving aboard ship in February 1981.  The diagnosis was chronic motion sickness.  A February 1981 consultation report further shows a diagnosis for chronic motion sickness although there was "no evident ear disease."  Report of discharge examination dated in March 1981 reflects a history of dizziness and car, train, sea, or air sickness.
Post service medical evidence reflects that the Veteran had had symptoms of motion sickness in service and this had worsened shortly before seeking medical care many years after service discharge.  A private medical opinion dated in October 2010 concluded that the Veteran's current symptoms were related to those he had in service.  The physician reported that he had seen the Veteran in June 2010 for chronic episodic dizziness, described as vertigo with nausea, spinning and breaking out in a cold sweat without vomiting.  Clinical findings were positive for counterclockwise nystagmus "indicative of right posterior canal disease."  The physician concluded that the Veteran had "peripheral vestibulopathy that has continued episodically" since his medical discharge.

The Veteran's STRs and the October 2010 private medical opinion are highly probative and weigh in favor of the claim.  The Board has considered a July 2010 negative VA medical opinion.  However, the Board finds that this medical opinion has little probative value as a complete rationale is not provided.  The examiner reports that the symptoms in-service and at present are different but he does not explain the basis for that conclusion.  Also, he does not explain why he dismissed the Veteran's report of dizziness symptoms since service.  The Veteran is competent to report his symptoms and there is no requirement that symptoms are documented.  Lastly, the Board finds that the private medical opinion is more persuasive as it was clearly prepared by a physician practicing in the field of neurology and included pertinent clinical findings, whereas the VA medical opinion was obtained as part of a general medical examination and it appears that the testing performed was inadequate.

Accordingly, the claim is granted.



ORDER

Service connection for chronic motion sickness and dizziness, diagnosed as peripheral vestibulopathy, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


